DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 7, there is no antecedent basis for “the second adjustment knob”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, 10-12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dado Jig Tackles Shelves of Any Thickness” to Scott (Scott).
Concerning claim 1, Scott discloses in the attached figures a jig for cutting dadoes comprising: 
a first rail (E1) having a first end orthogonally fixed to a first end plate (E2) and a second end longitudinally spaced apart from the first end and defining the longitudinal length of the first rail therebetween; 
a second rail (E3) having a first end movably connected to the first end plate (E2) and a second end longitudinally spaced apart from the first end and defining the longitudinal length of the second rail therebetween, the second rail (E3) being movable relative to the first rail (E1) in a transverse direction orthogonal to longitudinal length of the first and second rails (see 0:51-0:54); 
a second end plate (E4) moveably connected to the second end of the first rail (E1) and the second end of the second rail (E3), the second end plate (E4) being movable relative to the first end plate (E2) along the longitudinal length of the first and second rails; 
a first edge guide (E5) connected to the first rail (E1); and 
a second edge guide (E6) connected to the second rail (E3), the first and second edge guides operable to guide a router bit for cutting a dado in a workpiece.
Concerning claim 3, Scott discloses a first longitudinal adjustment slot (E7) defined in the first rail (E1) and extending from adjacent the second end of 
Concerning claim 3, Scott discloses an alignment screw and a first adjustment knob (E9) disposed through the first longitudinal adjustment slot (E7); and a second adjustment knob (E10) disposed through the second longitudinal adjustment slot (E8).
Concerning claim 4, Scott discloses the second end plate (E4) is movable to a plurality of positions between a first position, wherein a second end of the second end plate (E4) is aligned with the second ends of the first rail (E1) and the second rail (E3), and a second position, wherein the alignment screw contacts the end of the first longitudinal adjustment slot closest to the first end of the first longitudinal adjustment slot.
Concerning claim 5, Scott discloses the fixed intersection between the first rail (E1) and the first end plate (E2) further comprises: a 90 degree fence (E11).
Concerning claim 6, Scott discloses a first stop member (E12) disposed within a first stop member adjustment slot (E14) defined through the first end plate (E1); and a second stop member (E10) disposed within a second stop member adjustment slot (E13) defined through the second end plate (E4).
Concerning claim 7, Scott discloses a first horizontal adjustment slot (E14) defined through the first end plate (E2) and operational to interact with a third adjustment knob (E12) for the transverse movement of the first end of the 
Concerning claim 10, Scott discloses a method of cutting dadoes comprising: 
aligning a first end plate (E2) of a dado jig against a first end of a first board and securing the first end plate thereto (1:52-1:57); 
aligning a second end plate (E4) of the dado jig against a second end of the first board longitudinally opposite the first end plate and securing the second end plate thereto (2:40-2:48); 
positioning a second board orthogonal to the first board with a side of the second board between a first rail (E1) extending longitudinally between the first end plate (E2) and the second end plate (E4) of the dado jig and a second rail (E3) extending longitudinally between the first end plate (E2) and the second end plate (E4) of the dado jig (2:00-2:06); 
moving the second rail transversely relative to the first rail to contact a first face of the second board with the first rail and a second face of the second board with the second rail (2:07-2:09); 
securing the second rail in position relative to the first rail (2:11-2:19); 
removing the second board from between the first and second rails (2:20); 

Concerning claim 11, Scott discloses aligning the second end plate further comprises: moving the second end plate (E4) longitudinally relative to the first end plate (E2) to equal the longitudinal length of the first board until the second end plate contacts the second end of the first board (2:40-2:48); and securing the second end plate (E4) in position relative to the first end plate and the first board (2:40-2:48).
Concerning claim 12, Scott discloses setting a depth of a router bit within a router equal to a desired depth of the dado to be cut while accounting for a vertical thickness of the dado jig (2:59-3:03).
Concerning claim 14, Scott discloses moving the second rail transversely relative to the first rail further comprises: moving the second rail transversely relative to the first rail to contact the first face of the second board with a first edge guide on the first rail and a second face of the second board with a second edge guide on the second rail (2:07-2:09).
Concerning claim 15, Scott discloses sizing the first and second edge guides to fit a router bit therebetween prior to aligning the first end plate and second end plate with the first board and securing the endplates thereto (0:55-1:03).
Concerning claim 16, Scott discloses cutting the dado in the first board further comprises: cutting an open dado in the first board (3:09-3:18).
Concerning claim 17, Scott discloses setting a first stop member (E11) on the first end plate (E2) to define a first terminal end of the dado (1:47); and setting a second stop member (E14) on the second end plate (E4) to define a second terminal end of the dado; wherein setting the first and second stop members is accomplished prior to cutting the dado in the first board (1:47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of “Building a Classic Bookcase | Step-by-Step Project Video” to Woodworkers Journal (Journal).
Concerning claim 18, Scott does not disclose cutting a blind dado in the first board.
Journal discloses a method of cutting dados using a similar dado jig as Scott (although not as adjustable) and wherein cutting the dado in the first board further comprises: cutting a blind dado in the first board (11:31-12:56, 11:31 and 12:56 showing the blind dadoes).
Because both these references are concerned with a similar problem, i.e. cutting dados, it would have been obvious to a person of ordinary skill in the art KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the method step of cutting an open dado in Scott with cutting a blind dado as taught by Journal will obtain predictable results and is therefore obvious and proper combination of the references is made.

Allowable Subject Matter
Claims 8-9, 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose “a ruler removably attached to the first rail via a ruler channel defined therein” (claim 8), “setting the depth of the router bit with the router further comprises: placing a ruler having an offset notch equal to the vertical thickness of the dado jig and with an offset scale marked on the ruler next to the router bit installed within the router; adjusting the depth of the router bit relative to the offset scale to account for the vertical thickness of the dado jig” (claim 13) or “setting the second stop member further comprises: sliding the ruler to a second end of the first rail adjacent the second end plate; rotating a reference marker across the first rail; aligning .
Scott does not disclose the router jig having a ruler channel with a rule removably attached within nor does it disclose using a ruler to set the depth of the router bit or the first stop member.  Further, while Scott discloses a first stop member (E11), it does not disclose the stop member has a pointer as required in claim 19.
Journal discloses a method of making a dado where setting the depth of the router bit comprises using a ruler (11:34-11:42) but does not disclose the ruler has an offset notch equal to the vertical thickness of the dado jig and with an offset scale marked on the ruler and thus does not teach adjusting the depth of the router bit relative to the offset scale to account for the vertical thickness of the dado jig.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 6206060, 5813807, 5494089, 5458171, 3003527 and U.S. Patent Application Publication No. 2005/0236069 all disclose jigs that are well known in the art but they do not disclose having both the moveable second rail and moveable second plate as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/16/2021